
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.21


SEPARATION AGREEMENT


    THIS SEPARATION AGREEMENT ("Agreement") is made by and between Michael R.
Shabazian ("Shabazian"), together with each and every dependent, heir, agent,
executor, legal representative, successor and assign of Shabazian, and En Pointe
Technologies, Inc., a Delaware corporation ("Parent"), and its subsidiaries (the
Parent and its subsidiaries are collectively referred to as the "Company"),
together with each and every of their predecessors, successors (by merger or
otherwise), assigns, parents, subsidiaries, affiliates, divisions, joint venture
partners, and any of its or their directors, officers, employees, attorneys,
accountants and agents, whether past, present or former.

    WHEREAS, Shabazian and the Company have agreed that he should resign his
employment with the Company and as a director of the Company; and

    WHEREAS, Shabazian and the Parent, on its own behalf and on behalf of each
Company, desire to set forth herein their entire understanding and agreement
regarding such resignation.

    NOW, THEREFORE, in consideration of the mutual promises hereinafter set
forth, each of Shabazian and the Parent, on its own behalf and on behalf of each
Company, acting of his and its own free will, and intending to be legally and
irrevocably bound hereby, agree as follows:

    1.  Resignation and Duties.  

    a.  Resignation.  Shabazian hereby resigns all employment and other
positions with the Company (including, as COO and President of Parent and CEO of
En Pointe Technologies Sales, Inc., one of the subsidiaries of Parent, and as a
member of the Board of the Parent and its subsidiaries), effective on
December 31, 2001 (the "Termination Date"). Except as otherwise set forth
herein, any and all employment agreements between the Company and Shabazian
shall terminate as of December 31, 2001.

    b.  Interim Duties.  From the date of this Agreement until December 31,
2001, Shabazian shall have only those duties that are directed by the Board of
Directors or Chief Executive Officer of the Parent, which may include
(a) working with the Company's lenders and the financial community,
(b) supporting the Company's investor relationship activity and (c) assisting
with merger and acquisition activities, as required.

    2.  Payments.  

    a.  Severance.  The Company agrees to pay Shabazian (or his estate (or
personal representative) in the case of Shabazian's death) the sum of Two
Hundred Twenty-Five Thousand Dollars ($225,000), subject to all applicable
federal, state and local tax and subject to any offset pursuant to the next
succeeding sentence(the "Severance Payment"), to be paid to Shabazian by wire
transfer to the bank account set forth on Exhibit A attached hereto on
January 2, 2002; provided, however, that no Severance Payment shall be due and
owing if Shabazian resigns from the Board of Directors or as an officer of the
Parent or any of its subsidiaries prior to December 31, 2001. In addition, the
parties hereto agree that the One-Hundred Fifty Thousand Dollar ($150,000) that
was paid by the Parent to Shabazian on May 1, 2001 was a bonus payment as of
such date and to the extent federal, state and local tax was not withheld and
must now be withheld, such tax will be set-off against the Severance Payment.

    b.  Salary and Expense Reimbursement.  Notwithstanding anything contained in
any employment agreement to the contrary, the Company shall continue to pay
Shabazian his current salary until October 31, 2001 (such salary to be paid in
accordance with the Company's existing business practices), after which
Shabazian's salary from the Company shall terminate. The Company agrees to
reimburse Shabazian in accordance with its existing business practices for his

7

--------------------------------------------------------------------------------

reasonable business expenses related to the Company incurred prior to
December 31, 2001 ("Reasonable Business Expenses"). Shabazian agrees to submit
to the Chief Financial Officer of the Parent the appropriate expense reports
reflecting such expenses prior to January 15, 2002. Once such reports are
processed, the Company will reimburse Shabazian for the Reasonable Business
Expenses prior to January 31, 2002.

    c.  Option Vesting.  The Parent hereby agrees that the option to purchase
275,000 shares of common stock of the Parent for a purchase price of $1.94 per
share granted to Shabazian as of May 14, 2001 (the "Option") shall continue to
vest until December 31, 2001 so that as of such date the option to purchase
127,678 of such shares shall be vested. The parties hereto agree that the
remaining unvested portion of such Option shall terminate as of December 31,
2001. Notwithstanding anything to the contrary in the Option Agreement relating
to the Option or the Company's stock option plans, Shabazian shall be entitled
to exercise that portion of the Option that is fully vested as of December 31,
2001 at any time until March 31, 2002, at which time such Option shall no longer
be exercisable and shall terminate. In addition, the parties hereto agree that
the modified treatment for vesting of the Option upon a "change of control" (as
defined in the Company's stock option plans) contained in the Option Agreement
relating to the Option or as has otherwise been agreed between the parties
hereto shall be null and void as of the date of this Agreement, and that any
such "change of control" shall have no effect on the vesting of such Option so
that upon any such "change of control" the Option will nevertheless vest as set
forth above in this paragraph 2(c).

    3.  Benefits Continuation.  Until March 31, 2002, the Company will provide
Shabazian his current equivalent coverage under the Company group medical plan,
subject to the requirements of the medical plan. Shabazian agrees to pay
directly to the Company for the medical coverage an amount equal to any required
employee contribution to the medical plan premium. Shabazian's statutory rights
under COBRA to continue participation in the Company's group medical coverage
for a period of up to eighteen (18) months, at his own cost, shall begin on
April 1, 2002. The Company's obligation to continue medical coverage will cease
if Shabazian becomes covered in a comparable medical plan with a new employer.
In that case, Shabazian agrees to immediately provide written notification of
that fact to the Vice President of Human Resources of the Parent and the Chief
Executive Officer of the Parent. If the Company is unable to continue medical
coverage under its group medical plan as required by this paragraph 3 due to
requirements of such plan, the Company shall pay to Shabazian an amount equal to
the cost of premiums which the Company would have incurred had it not been
prohibited from providing such coverage.

    4.  Mutual Release of Claims.  Subject to and conditioned upon the
satisfaction by the Company of its financial obligations to Shabazian set forth
herein, including the payment of the Severance Payment, Shabazian hereby
completely remises, releases, relinquishes, waives and forever discharges the
Company, together with each and every of their predecessors, successors (by
merger or otherwise), assigns, parents, subsidiaries, affiliates, divisions,
directors, officers, employees, attorneys, accountants and agents, whether past,
present or former of and from all manner of actions, causes of action, suits,
debts, dues, accounts, bonds, covenants, contracts, agreements, judgments,
claims, liabilities and demands whatsoever, in law or in equity, known or
unknown, in tort, contract, by statute, negligence (whether by contribution or
indemnification) or any other basis for relief, compensatory, punitive or other
damages, expenses (including attorneys' fees), reimbursements or costs of any
kind which Shabazian ever had, now has or may have, for or by reason of any
cause, matter or thing whatsoever that may have occurred prior to the
Termination Date arising out of or in any way related to the Company or his
employment with the Company, his membership on any Boards of Directors of the
Company, the termination of that employment or membership or his ownership of
securities of the Parent; provided, however, that nothing contained herein shall
release the Company from its obligations under this Agreement and the Company's
obligations to indemnify Shabazian from acts and

8

--------------------------------------------------------------------------------

omissions as a director and officer of the Company to the fullest extent
permissible by law. Shabazian agrees that he has executed this Release on his
own behalf, and also on behalf of his dependents, heirs, agents, executors,
legal representatives, successors and assigns. This Release includes, but is not
limited to, a release of any rights or claims he may have for, or pursuant to:
(a) any state or local wage payment statute; (b) the Age Discrimination in
Employment Act, 29 U.S.C. §621 et seq., which prohibits age discrimination in
employment; (c) Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991, 42 U.S.C. §2000(e) et seq., which prohibits
discrimination in employment based on race, color, national origin, religion or
sex; (d) the Americans with Disabilities Act, 42 U.S.C. §12101, et seq., which
prohibits discrimination on the basis of a covered disability; (e) the Employee
Retirement and Income Security Act, which prohibits discrimination on the basis
of entitlement to certain benefits; (f) the Family and Medical Leave Act, 29
U.S.C. §2601, et seq., which prohibits discrimination on the basis of
entitlement to certain benefits; (g) any other federal, state or local laws or
regulations prohibiting employment discrimination; (h) Section 1542 of the
California Civil Code concerning unknown claims; (i) the California Fair
Employment and Housing Act; (j) breach of any express or implied contract
claims, including but not limited to, claims for wages or benefits arising out
of any and all employment agreements with the Company, including, but not
limited to, the Employment Agreement dated as of July 1, 2001 and the Employment
Agreement dated as of May 16, 2000; (k) wrongful termination or any other tort
claims, including claims for misrepresentation, defamation, invasion of privacy,
intentional infliction of emotional distress whether based on common law, or
otherwise; (l) any and all claims for federal or state securities law
violations; (m) any and all claims for compensatory or punitive damages; and
(n) any and all claims for attorneys' fees and costs. Shabazian expressly
understands and agrees that the foregoing release is in full accord,
satisfaction and discharge of doubtful and disputed claims by him against the
Company, and that the foregoing release has been executed with the express
intention of effectuating the legal consequences provided in Section 1541 of the
California Civil Code, to wit, the extinguishment of all obligations as herein
described.

    Parent, on its own behalf and on behalf of each Company, hereby completely
remises, releases, relinquishes, waives and forever discharges Shabazian and his
dependents, heirs, agents, executors, legal representatives, successors and
assigns, of and from all manner of actions, causes of action, suits, debts,
dues, accounts, bonds, covenants, contracts, agreements, judgments, claims,
liabilities and demands whatsoever, in law or equity, known or unknown, in tort,
contract, by statute, negligence (whether by contribution or indemnification) or
any other basis for relief, compensatory, punitive or other damages, expenses
(including attorney's fees), reimbursements or costs of any kind which the
Company ever had, now has or may have, for or by reason of any cause, matter or
thing whatsoever that may have occurred prior to the Termination Date, arising
out of or in any way related to the Company or Shabazian's employment with the
Company, Shabazian's membership on any Boards of Directors of the Company, the
termination of that employment and membership or his ownership of securities of
the Parent; provided however, that nothing contained herein shall release
Shabazian from his obligations under this Agreement. The Parent agrees that it
has executed this Release on its own behalf and also on behalf of each Company,
and also on behalf of each and every of their predecessors, successors (by
merger or otherwise), assigns, parents, subsidiaries, affiliates, divisions,
directors, officers, employees, attorneys, accountants and agents, whether past,
present or former.

    5.  Promise Not to Sue.  Shabazian expressly represents that he has not
filed a lawsuit or initiated any other administrative proceeding against
Company, and that he has not assigned any claim against Company or its employees
or affiliates to any other person or entity. Shabazian further promises not to
initiate a lawsuit or to bring any other claim against Company arising prior to
the date of the signing of this Agreement or prior to the Termination Date. This
paragraph shall not prohibit Shabazian from initiating a lawsuit or bringing a
claim for a breach of this Agreement.

9

--------------------------------------------------------------------------------

    6.  Return of Company Equipment and Property.  Shabazian agrees that, to the
extent he has not already done so, he will deliver all Company equipment, such
as, but not limited to, fax machines, computer equipment, video cameras and
peripheral equipment, books, credit cards, automobiles, telephone charge cards,
office furniture, and any other Company property in his possession to a Company
representative by December 31, 2001.

    7.  Acknowledgment of Consideration.  Shabazian acknowledges that he is
acting of his own free will, that he has been afforded twenty-one (21) days to
read and review the terms of this Agreement, that he has been advised to seek
the advice of counsel, and that he is voluntarily entering into this Agreement
with full knowledge of its respective provisions and effects. Shabazian also
acknowledges that he has seven (7) days following his signing of this Agreement
to revoke this Agreement in which case Company will have no obligation to make
any payment to him.

    8.  Non-Defamation.  Each party agrees not to intentionally defame or
otherwise disparage the other with respect to matters arising prior to the
Termination Date.

    9.  Arbitration of Disputes Under this Agreement.  The parties agree that
any and all disputes arising out of the performance or breach of this Agreement
or any promise or covenant herein shall be resolved by submission to final and
binding arbitration by a panel of three arbitrators in Los Angeles, California,
under, and in accordance with, the Individual Employment Rules and Procedures of
the American Arbitration Association. In any such proceeding, the prevailing
party shall be entitled to an award of reasonable attorneys' fees, cost and
expenses.

    10.  Governing Law; Enforcement.  This Agreement shall be governed by and
construed and enforced under the laws of the State of Delaware. All remedies at
law and equity shall be available for the enforcement of this Agreement
incorporated by reference herein. This Agreement may be pleaded as a full bar to
the enforcement of any claim in any way related to or arising out of Shabazian's
employment or other positions with the Company and/or the termination thereof.

    11.  Contractual Effect.  The parties understand and acknowledge that the
terms of this Agreement are contractual and not a mere recital. Consequently,
they expressly consent that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, and that it shall
be binding upon the respective parties as well as their dependents, heirs,
executors, legal representatives, successors and assigns.

    12.  Notices.  All notices, requests, payments, acknowledgments and other
communications hereunder to a party shall be in writing and shall be deemed to
have been duly given when delivered by hand, deposited with a recognized
overnight courier for next day delivery or telecopied to such party at his or
its address set forth below or such other address as such party may specify by
notice to the other party hereto.

    If to Shabazian, to:

Michael Shabazian
57 Checama Road
RR#3 Box 95J
Vinyard Haven, MA 02568

    If to the Company, to:

En Pointe Technologies, Inc.
100 N. Sepulveda Blvd., 19th Floor
El Segundo, CA 90245
Attn: Chief Executive Officer

10

--------------------------------------------------------------------------------



    13.  Entire Agreement; Etc.  This Agreement represents the entire
understanding of the parties hereto with reference to the subject matters hereof
and supersedes any and all other oral or written agreements heretofore or
contemporaneously made.

    14.  Headings.  The descriptive headings of the Paragraphs of this Agreement
are inserted for convenience only, do not constitute a part of this Agreement
and shall not affect in any way the meaning or interpretation of this Agreement.

    15.  Counterparts and Facsimile Signatures.  This Agreement may be delivered
by telecopied signatures and executed in several counterparts, each of which
shall be deemed to be an original, and all of which together shall be deemed to
be one and the same instrument.

    16.  Severability.  If any term, provision, covenant or restriction
contained in this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void, unenforceable or against public or
regulatory policy, the remainder of the terms, provisions, covenants and
restrictions contained in this Agreement shall remain in full force and effect
and shall in no way be affected, impaired or invalidated.

    IN WITNESS WHEREOF, Shabazian and the Company, each acknowledge that they
are acting of their own free will, that they have had a sufficient opportunity
to read and review the terms of this Agreement, they have each received the
advice of their respective counsel with respect hereto, and that they have
voluntarily caused the execution of this Agreement and by reference herein as of
the day and year set forth below.


 
 
 
 
 
 


--------------------------------------------------------------------------------

            Michael R. Shabazian
 
 
 
 
 
 
Date:
 
                 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
  On behalf of EN POINTE TECHNOLOGIES, INC.        
By:
 
 
 
 
 
 
 
     

--------------------------------------------------------------------------------

       
 
 
Name:
 
 
 
 
 
         

--------------------------------------------------------------------------------

       
Date:
 
 
 
 
 
 
 
     

--------------------------------------------------------------------------------

       

11

--------------------------------------------------------------------------------



QuickLinks


SEPARATION AGREEMENT
